Case 1:19-cr-20399-UU Document 238 Entered on FLSD Docket 09/15/2020 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                           Crim. No. 1:19-cr-20399-UU-1
  UNITED STATES OF AMERICA,
  v.
  KENNETH ROGERS,
             Defendant.
                                                                   /
                                                         ORDER

             THIS CAUSE comes before the Court upon Defendant’s Amended Motion to Reduce

  Sentence (D.E. 218, “Motion”).

             THE COURT has considered the Motion and is otherwise fully advised in the premises.

             Despite the benefit of counsel for both the initial motion for a reduction in sentence, D.E.

  211, and the instant Motion—Defendant still fails to allege and demonstrate compliance with the

  administrative exhaustion requirement outlined by this Court on July 23, 2020. D.E. 213. 1

  Defendant was ordered to attach to any renewed motion “(1) his BOP compassionate release

  request, (2) his release plan, and (3) his medical records.” Id. at 4. Defendant has not demonstrated

  compliance with 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement as instructed by the Court’s

  Order. Regardless, Defendant is young, has served only a small percentage of his sentence

  imposed just earlier this year, and his medical records do not substantiate Defendant’s generalized

  allegations of “cardiac ailments.” See Motion, Ex. B. The COVID-19 pandemic and Defendant’s

  alleged asthma notwithstanding, Defendant has served only 6 months of a 72-month sentence—

  less than 10 percent of the imposed sentence. Thus, the 18 U.S.C. § 3553(a) factors weigh against

  a reduction in sentence.


  1
      The relevant background and legal standards are outlined in that Order. Id.

                                                              1
Case 1:19-cr-20399-UU Document 238 Entered on FLSD Docket 09/15/2020 Page 2 of 2




          Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Motion, D.E. 218, is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this _15th_ day of September,

  2020.




                                                 ___________________________________
                                                                 URSULA UNGARO
                                                  UNITED STATES DISTRICT JUDGE

  cc:
  Counsel of Record via CM/ECF




                                            2
